Citation Nr: 1033468	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Whether new and material evidence has been received to reopen a 
claim for service connection for coronary artery disease, as 
secondary to the service-connected shrapnel wound to the right 
(major) shoulder, with injury to Muscle Groups III and IV.

2.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from March 1945 to September 
1945.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. A September 2007 rating decision 
denied the Veteran's petition to reopen service connection for 
coronary artery disease, whereas a May 2008 decision denied 
entitlement to a TDIU. 

In April 2010, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge, a transcript 
of which is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. § 3.103(c)(2) (2009) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation. These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked. Here, during the hearing, 
the VLJ noted the basis of the prior determinations and noted the 
elements of the claims that were lacking to substantiate the 
claims for benefits. In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claims. Moreover, the Veteran has not 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
has identified any prejudice in the conduct of the Board hearing. 
By contrast, the hearing focused on the elements necessary to 
substantiate the claims and             the Veteran, through his 
testimony, demonstrated that  he had actual knowledge of the 
elements necessary to substantiate his claims for benefits. As 
such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in             38 C.F.R. § 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.
During pendency of this case, the RO has also issued a Statement 
of the Case (SOC) on the issue of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD). As 
there is no record yet of the Veteran having submitted a          
VA Form 9 or other qualifying substantive appeal to perfect his 
appeal as to that issue, the claim for service connection for 
COPD is deemed not to be before              the Board at this 
time. 


FINDINGS OF FACT

1.	A March 2006 unappealed Board decision denied service 
connection for coronary artery disease, on a direct basis to 
service, as well as secondary to a service-connected shrapnel 
wound to the right shoulder.

2.	Since then, no new additional evidence has been received which 
relates to an unestablished fact necessary to substantiate the 
previously denied claim, on the basis of a secondary relationship 
to a shrapnel wound to the right shoulder.

3.	The Veteran is not precluded from participating in 
substantially gainful employment as a consequence of service-
connected disability. 


CONCLUSIONS OF LAW

1.	The March 2006 Board decision denying service connection for 
coronary artery disease became final. 38 U.S.C.A. § 7104 (West 
2002 & Supp. 2009); 38 C.F.R.   §§ 3.104(a), 20.1100 (2009).

2.	New and material evidence has not been received to reopen 
service connection for the previously denied claim, premised upon 
a secondary relationship between coronary artery disease and a 
shrapnel wound to the right shoulder. 38 U.S.C.A.             § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


3.	The criteria for an award of a TDIU are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)      must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits          will be assigned if service 
connection is awarded.


In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) established 
additional criteria as to the content of the notice to be 
provided in connection with a petition to reopen, requiring that 
VA provide a claim-specific and comprehensive definition of "new 
and material" evidence.

Through VCAA notice correspondence dated from April 2007 and 
March 2008,        the RO notified the Veteran as to each element 
of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, the April 2007 notice correspondence provided 
information concerning both the disability rating and effective 
date elements of a pending claim for benefits. 

The April 2007 notice letter in question also provided a 
definition of "new and material evidence" to reopen the 
previously denied claims. While the notice letter did not define 
the specific criteria to reopen a claim under a theory of 
secondary service connection, the February 2008 Statement of the 
Case fulfilled this purpose. Moreover, the Veteran during the 
April 2010 hearing indicated his actual knowledge of the criteria 
for "new and material" evidence to reopen his previously denied 
claim. 

The relevant notice information must have been timely sent. The 
Court in         Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice regarding the increased rating claim preceded issuance of 
the September 2007 rating decision on appeal, and thus met the 
standard for timely notice. Meanwhile, the March 2008 notice 
letter preceded the May 2008 decision on the TDIU claim.


The RO also has taken appropriate action to comply with the duty 
to assist             the Veteran, including arranging for the 
Veteran to undergo VA Compensation and Pension examinations 
relevant to his TDIU claim. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully descriptive 
medical examinations are required with emphasis on the limitation 
of activity imposed by the disabling condition). In regard to the 
petition to reopen, the Veteran has not identified any further 
medical records, VA or private, to be obtained on his behalf. In 
furtherance of this matter, the Veteran has provided additional 
private medical records, numerous personal statements, and 
testimony during a Travel Board hearing. There is no objective 
indication of any further information or evidence that must be 
associated with the record. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Petition to Reopen

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310(a).                  In addition, a 
claimant is entitled to service connection on a secondary basis 
when it is shown that a service-connected disability has 
chronically aggravated a nonservice-connected disability. Allen 
v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 
C.F.R. § 3.310(b), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006), later codified at 38 C.F.R. § 3.310(b). 

The Board's March 2006 decision denied the Veteran's original 
claim for service connection for coronary artery disease, on both 
a direct basis to service, and a secondary etiological 
relationship to a right shoulder shrapnel wound. The benefit 
sought was denied in part on the theory of direct service 
connection, i.e., based upon a direct causal relationship between 
coronary artery disease and military service. 

Also denied was secondary service connection. This is the theory 
upon which        the Veteran now requests reconsideration of his 
claim through his petition to reopen, alleging that nerve damage 
from his right shoulder shrapnel wound caused development of 
ischemic heart disease. 

At the time of the Board's decision, evidence of record included 
November 2003 correspondence from private physician Dr. J.A., 
indicating a diagnosis of atherosclerotic cardiovascular disease, 
congest heart failure; hypertension; coronary artery disease, 
diffuse ischemia, with dysrythmia and bradycardia; and bronchial 
asthma, moderate persistent. The physician further opined:

	The patient has two wound scars on both shoulders. The 
right shoulder 	was 
due to accidental prick from barbwire during the service while 
the 	other was due to a gunshot. The bullet was not removed 
immediately and 	in the 
process, he developed asthma probably due to the implanted 
foreign 	body, 
which was proximate to the pleura, later necessitated for its 
removal. 
	However, the patient already had on and off attacks of 
asthma, which was 
	controlled by medications. Prolonged asthma had affected 
the proximate 	organs 
like the heart, which is vulnerable in decrease of oxygen usually 
	occurring during its exacerbation. In time, repeated 
attacks had 
	compromised both the heart and lungs. 

There was a contrary opinion obtained from a VA physician in 
February 2005, stating:

	It is not likely that the claimed coronary artery disease 
is related to the 	service-connected shrapnel wound injury to 
the right shoulder. 		The premise presented is that the 
shrapnel wound injury caused a 		pleural injury which caused 
the Veteran to have bronchial asthma which 	in turn caused 
the coronary artery disease. This is without basis. Bronchial 
	asthma is a generalized reversible inflammatory obstructive 
lung disease that 	is not caused or precipitated by a pleural 
injury. If at all a significant pleural 	injury 	can be 
derived from such injury, it would result in a restrictive lung 
	disease and not a form of bronchial asthma. Furthermore, 
the cardiac 	manifestation that would result from a chronic 
obstructive lung disease 	would not be in the form of a coronary 
artery disease but rather a right 	sided heart failure as 
found in cor pulmonale. Therefore, the claimed 	coronary artery 
disease is not caused by the service-connected muscle 
	injuries. 

There was essentially disagreement between the two physicians as 
to whether       the Veteran's right shoulder shrapnel injury had 
caused asthma, in turn leading to the development of coronary 
artery disease. The Board placed greater probative weight upon 
the latter physician's findings and opinion, given his review of 
the Veteran's medical history, detailed rationale provided, and 
grounding of his statements in plausible medical theory and 
practice. See e.g., Elkins v. Brown,         5 Vet. App. 474, 478 
(1993) (the Board may consider and evaluate the underlying basis 
of an opinion on a medical question, and determine whether to 
accept such an opinion under the circumstances). See too, 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
Essentially, the VA opinion was better grounded in persuasive 
medical theory. Another factor in the Board's decision was that 
the former opinion referred to mere medical probability, whereas 
the VA physician's opinion was a definitive pronouncement on 
causation. The former opinion likewise related pleural injury to 
"compromising" of the heart, but never conclusively showed how 
such injury would actually contribute to coronary artery disease. 
Thus, the Board's decision denied service connection on both a 
direct and secondary basis.                   The Veteran did not 
appeal the Board's decision to the Court, and hence the decision 
became final and binding on the merits. 38 U.S.C.A. § 7104; 38 
C.F.R.         §§ 3.104(a), 20.1100.

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. For 
the purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The Board has reviewed the additional items of evidence received 
since its prior March 2006 decision, in regard to whether they 
tend to establish a secondary relationship between coronary 
artery disease and service-connected shrapnel wounds to the right 
shoulder, and finds that this is not the case.   

The Veteran has undergone April 2006 and April 2008 VA 
Compensation and Pension examinations intended to assess the 
severity of his service-connected shrapnel wound of the right 
shoulder. Another April 2006 VA general medical examination was 
completed to determine his capacity for gainful employment.     
As the corresponding examination reports show, these medical 
evaluations were conducted in furtherance of unrelated claims 
pursued by the Veteran. Throughout the course of these 
examinations, none of the physicians offered an opinion on     
the etiology of coronary artery disease. 

Next, the August 2007 statement of Dr. M.A. certifies that the 
Veteran was under his treatment for the conditions of chronic 
cough, chest pain, and intermittent dizziness. The Veteran also 
had chronic bronchitis and chronic hypertensive heart disease. A 
list of prescription medications was given. This physician's 
pronouncement only confirms the diagnosis of chronic hypertensive 
heart disease, and makes no statement regarding its etiology. 
There is no express statement or suggestion to the effect that 
heart disease is related to the disability of the right shoulder. 

There is an October 2009 statement from Dr. A.C. indicating 
diagnoses of pneumonia, COPD, and acute cardiovascular disease 
with cardiomegaly.               The physician remarked that the 
Veteran was unstable and unable to do gainful acts and was under 
nursing services. This statement while clearly mentioning the 
condition of heart disease, does not offer an explanation as to 
what caused heart disease, including whether due to service-
connected disability.

The remaining evidence on file is comprised of the Veteran's own 
statements and hearing testimony. Several of the Veteran's 
assertions presented are generally cumulative of the existing 
evidence of record. See e.g., Untalan v. Nicholson,            20 
Vet. App. 467 (2006) (the presentation of new arguments based on 
evidence already of record as of the previous decision does not 
constitute new evidence).     In addition, the Court has held 
that a claimant's lay testimony does not comprise a basis to 
reopen a claim where the determinative issue is that involving 
medical causation. See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In summary, there is no new evidence which tends to establish a 
secondary relationship between coronary artery disease, and 
service-connected right shoulder shrapnel wound injuries. Nor is 
there any additional evidence which calls into question the 
conclusion or underlying reasoning of the February 2005 VA 
opinion on the basis of which the Board originally denied this 
claim in its March 2006 decision.

Accordingly, new and material evidence has not been received 
which demonstrates the likelihood of a causal connection between 
coronary artery disease, and               the Veteran's right 
shoulder disability. As the criteria for new and material 
evidence to reopen service connection for coronary artery disease 
have not been met,              the benefit-of-the-doubt doctrine 
does not apply, and the petition to reopen must be denied. See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

TDIU 

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is less 
than total, where the disabled person is unable to secure and 
maintain substantially gainful employment because of the severity 
of his service-connected disabilities.  If there is only one such 
disability, it must be ratable at 60 percent or more.  Provided 
instead, there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2009). If 
the claimant does not meet the minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU, he or she 
may still be entitled to the benefit sought where the 
circumstances of the case present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards to warrant a TDIU on an extra-
schedular basis. See 38 C.F.R. § 4.16(b) (2009). 

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United 
States Court of Appeals for Veterans Claims (Court), citing its 
decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held 
that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in 
the first instance because that regulation requires that the RO 
first submit the claim to the Director of the Compensation and 
Pension Service for extraschedular consideration.  While the 
procedures for assignment of a total disability rating on an 
extraschedular basis would require referral to the RO for further 
disposition, where the record does not contain evidence that 
would render such claim plausible the Board may deny entitlement 
to an extraschedular evaluation in the first instance.  
VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the Veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the Veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 
361 (1993). Rather, the record must demonstrate some factor which 
takes the claimant's situation outside the norm of such a case, 
since the VA rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain and 
keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability. See Hatlesad v. 
Brown, 5 Vet. App. 524, 529 (1993). Other factors that may 
receive consideration in determining whether a Veteran is 
unemployable include his employment history, level of education 
and vocational attainment.          See 38 C.F.R. § 4.16(b); see 
also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). By 
comparison, the impact of any nonservice-connected disabilities, 
or    the Veteran's age, are not factors taken into consideration 
for this purpose.                 38 C.F.R.  §§ 3.341, 4.16, 
4.19. 
 
In addition, "marginal employment" shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a). See Faust 
v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has 
accepted the definition of substantially gainful employment as 
that "at which non-disabled individuals earn their livelihood 
with earnings comparable to the particular occupation in the 
community where the Veteran resides." Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 
(December 13, 2005) (previously cited at M21-1, Part IV, 
paragraph 7.09). See also Ferraro, 1 Vet. App. at 332 
(determining that substantially gainful employment suggests "a 
living wage").
The Veteran presently is service-connected for a shrapnel wound 
to the right shoulder, with injury to Muscle Groups III and IV, 
evaluated at the 40 percent level. This is his one service-
connected disability. Consequently, the Veteran does not meet the 
preliminary schedular criterion to establish entitlement to a 
TDIU.             See 38 C.F.R. § 4.16(a). Regardless, his case 
may still be considered under              the provisions 
governing entitlement on an extraschedular basis, under 38 C.F.R.                
§ 4.16(b).

There is of record an April 2006 VA Compensation and Pension 
examination for the Veteran's service-connected shrapnel wound to 
the right shoulder, indicating from an orthopedic standpoint a 
diagnosis of degenerative joint disease of the shoulder. From the 
perspective of a muscles examination, the diagnosis was of healed 
scar, right shoulder, residual of shell fragment wound, with 
residuals of injuries to Muscle Groups III and IV. The VA 
examiner estimated the general occupational effect as moderate 
restrictions in the ability to obtain and retain employment. 
Meanwhile, from the perspective of a scar examination, the VA 
examiner opined that there was no restriction in the ability to 
obtain and retain employment and perform activities of daily 
living based on the scars. 

A VA general medical examination was also completed in April 
2006. Following a physical examination and medical history 
review, the diagnoses given were of hypertensive cardiovascular 
disease, hypertension, degenerative arthritis of the knees and 
lumbosacral spine, and bronchitis. The VA examiner expressed the 
conclusion that the Veteran's medical condition prevented him 
from gaining and retaining employment. The stated rationale was 
that the Veteran was unable to walk for prolonged periods due to 
knee and back pains, and his blood pressure was poorly controlled 
and he had chest pains on light to moderate activity. According 
to the examiner, these conditions made sedentary work difficult.  

On re-examination in April 2008 pertaining to his right shoulder 
condition,           the diagnosis was residuals of shrapnel 
injury, both shoulders, osteophytic spur, right humeral head; and 
healed scar, right shoulder, residual of shell fragment wound, 
with residuals of injuries to Muscle Groups III and IV. The VA 
examiner commented that the general occupational effect was of 
moderate restrictions in the ability to obtain/retain employment.  

The October 2009 statement from Dr. A.C. indicates diagnoses of 
pneumonia, COPD, and acute cardiovascular disease with 
cardiomegaly, and remarks that          the Veteran was unstable 
and unable to do gainful acts and was under nursing services.

Given its review of the foregoing, the Board has determined that 
the criteria for a TDIU have not been met, as the Veteran's 
single service-connected disability involving his right shoulder 
is not shown to substantially preclude employment capacity. On 
both April 2006 and April 2008 VA medical examinations intended 
to evaluate the severity of the residuals of shell fragment 
wounds to the right shoulder, the effect of the injury upon 
occupational capacity was consistently estimated as moderate in 
degree. No examining physician indicated or suggested that the 
Veteran was rendered unemployable from orthopedic, muscle, or 
scar related disability affecting his right shoulder. Clearly, in 
relation to this service-connected disability alone he is not 
employable. The Board is likewise aware of the April 2006 VA 
general medical examination stating a finding of unemployability, 
however this factual determination was based upon all of the 
Veteran's current health conditions, both service-connected and 
nonservice-connected. When deciding a TDIU claim, only service-
connected disability may be considered as the basis for 
concluding a claimant is unemployable. Moreover, it does not 
appear that the April 2006 VA general examination even took 
account of a right shoulder condition in its diagnosis of current 
medical problems, so that physician's opinion on employability 
says little regarding the impact of service-connected disability 
upon employment. Similarly, an October 2009 physician's statement 
that the Veteran was unable to carry out some activities of daily 
living does not appear to have based this statement upon  the 
presence of a right shoulder condition.

In summary, the most competent and probative evidence following 
repeated and detailed VA examination is that the Veteran has at 
most moderate limitation upon employability occasioned by his 
right shoulder condition, the one disability for which service 
connection has been awarded. The medical evidence does not rule 
out all forms of gainful employment, particularly sedentary 
employment, as due to service-connected disability. The Board 
further acknowledges that there are other present conditions the 
Veteran may have that impact occupational capacity,          but 
nonetheless must only consider those that are already service-
connected in adjudicating his TDIU claim. 

For these reasons, the Board is denying the claim for entitlement 
to a TDIU.             The preponderance of the evidence is 
against this claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     


ORDER

The petition to reopen a claim for service connection for 
coronary artery disease,        as secondary to the service-
connected shrapnel wound to the right (major) shoulder, with 
injury to Muscle Groups III and IV, is denied.

The claim for a TDIU is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


